DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirdina (PGPub 2010/0327474).
Regarding Claim 1, Hirdina teaches a method for cooling heated molds from a machine for molding containers from thermoplastic material by stretch blow molding hot preforms by means of at least one pressurized fluid (Abstract), with said rotary-type machine (Fig. 1; [0030]- describing rotary drive driving blow molding machine B) comprising at least molding units (Fig. 1- exchangeable molds 5), each comprising at least one mold and that are arranged on the periphery of a carousel (See Fig. 1) that can be driven in rotation around an axis of rotation of the machine (See Fig. 1), with each molding unit comprising at least a blow-molding device integrating a stretching rod (Fig. 3- stretching rod 7), a heating element associated with the mold of the unit for heating it ([0027]- molds are heated up prior to production), with said mold comprising at least two half-molds (Fig. 3- half molds 5a and 5b) that each comprise an inner molding face (Fig. 3- cavity 13) and that are respectively mounted on movable supports around an axis ([0030]; Fig. 1- arms 3 carrying mold holders 4 and exchangeable molds 5 are mounted on machine shaft 1) between at least one open position and one closed position of the unit ([0030]- the molds are opened and closed throughout processing), in which said inner faces of said at least two attached half-molds delimit together at least a portion of a cavity (Fig. 1- cavity 13; [0031]) for molding the container, wherein said cooling method comprises,
for cooling said molds, introducing at least one cooling fluid into a volume (Fig. 3- molds are closed when cooling fluid is conveyed; [0037]- the molds could remain closed during the cooling cycle) inside the molding cavity of some of the molding units ([0040]- cooling fluid is conveyed into the molds) in the closed position while said units are stationary ([0043]- the blow molding machine can be stopped during the cooling period) that, after the carousel is stopped to immobilize them at least during said cooling step ([0043]- the blow molding machine can be stopped during the cooling period), are in a predetermined cooling zone in which said molding units are in the closed position (Fig. 3- molds are closed when cooling fluid is conveyed; [0037]- the molds could remain closed during the cooling cycle).

Hirdina does not appear to explicitly teach introducing the cooling fluid selectively into some of the molding units (essentially the cooling step is performed in less than all of the molding units).  However, choosing to carry out the cooling step in less than all of the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Regarding Claim 4, Hirdina further teaches cooling fluid is injected into closed molds ([0039]; Fig. 3 showing cooling fluid injection into closed molds).  Thus, the cooling zone corresponds to closed molds only which meets the instant limitation of the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to (360°-α) with an angle (α) that corresponds to the angular sector in which said molding units are in the open position.

Regarding Claims 5 and 17, Hirdina does not appear to explicitly teach the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to 180° (essentially, the cooling step is performed in less than half of the molding units).  However, choosing to carry out the cooling step in less than all of the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Regarding Claim 7, Hirdina further teaches the cooling fluid is introduced inside the molding cavity by at least one stretching rod ([0012]- The stretching rod is given an additional function for the simulated work cycle in that it conveys the cooling medium, distributed in the mold cavity and towards the mold cavity surface).

Regarding Claim 8, Hirdina further teaches the stretching rod is moved axially inside the molding cavity during said cooling step to carry out an axial flushing of the molding cavity ([0012]- describing the functionality of the stretching rod conveying the cooling medium; See Figs. 2 and 3 with stretching rod moving axially).

Regarding Claim 9, Hirdina teaches the movement of the stretching rod can be changed in order distribute the cooling medium into the mold cavity [0013].  Further, there are only a finite number of ways to move the stretching rod in a mold cavity.  Thus, one of ordinary skill in the art would find it obvious to rotate the stretching rod within the mold cavity to efficiently cool the mold cavity with reasonable expectation of success.

Regarding Claim 11, Hirdina does not appear to explicitly teach the cooling fluid is introduced intermittently during the cooling step according to at least one sequence that comprises at least one introduction of said fluid during a predetermined duration followed by an interval during which said introduction is interrupted.  However, intermittently introducing cooling fluid is a choice made based on operator preference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose intermittent introduction of cooling fluid because doing so would be operator preference.

Regarding Claim 12, Hirdina further teaches performing at least one cooling cycle ([0034]- referred to as a simulated work cycle) and cooling the molds down to at least 60°C (the target temperature) [0043].  The temperature is necessarily measured in order to determine it is cool enough to be handled and there would be no reason to perform an additional cooling cycle if the target temperature thus meeting the instant limitation of at least one step for measuring temperature for determining the temperature of the cooled molds and wherein said cooling step is repeated in said molding units until said temperature of the molds is less than or equal to a predetermined target temperature.

Regarding Claim 21, Hirdina teaches the introduction of cooling fluid depending on the cooling step is carried out simultaneously on all the molding units that are in said cooling zone [0022].

Regarding Claim 13, Hirdina further teaches cooling fluid is injected into closed molds ([0039]; Fig. 3 showing cooling fluid injection into closed molds).  Thus, the cooling zone corresponds to closed molds only which meets the instant limitation of the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to (360°-α) with an angle (α) that corresponds to the angular sector in which said molding units are in the open position.

Regarding Claim 15, Hirdina does not appear to explicitly teach the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to 180° (essentially, the cooling step is performed in less than half of the molding units).  However, choosing to carry out the cooling step in less than all of the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Regarding Claim 22, Hirdina does not appear to explicitly teach the introduction of cooling fluid depending on the cooling step is carried out simultaneously on only some of the molding units that are in said cooling zone.  However, choosing to carry out the cooling step only some the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Regarding Claim 14, Hirdina further teaches cooling fluid is injected into closed molds ([0039]; Fig. 3 showing cooling fluid injection into closed molds).  Thus, the cooling zone corresponds to closed molds only which meets the instant limitation of the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to (360°-α) with an angle (α) that corresponds to the angular sector in which said molding units are in the open position.

Regarding Claim 16, Hirdina does not appear to explicitly teach the cooling zone corresponds to an angular sector that is centered on the axis of rotation of the machine and that has an angle whose value is less than or equal to 180° (essentially, the cooling step is performed in less than half of the molding units).  However, choosing to carry out the cooling step in less than all of the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Claim 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirdina (PGPub 2010/0327474) in view of Leblond et al. (FR2659265 with references to machine English translation).
Regarding Claim 6 and 18-20, Hirdina does not appear to explicitly teach the introduction of the cooling fluid during the cooling step is carried out in molding units that are locked in the closed position by locking means that comprise each of said molding units of the machine.  Leblond teaches a molding device with a locking device [0008] to prevent the molding unit from moving apart during pressurized injection [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hirdina to include a molding unit with a locking device as taught by Leblond with reasonable expectation of success to prevent the molding unit from moving apart during pressurized injection [0026]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirdina (PGPub 2010/0327474) in view of Cirette et al (PGPub 2014/0284916).
Regarding Claim 10, Hirdina does not appear to explicitly teach at least a portion of cooling fluid is introduced inside the molding cavity by a mold bottom, said mold bottom for demolding the bottom equipping the molding units of said machine.  Cirette teaches a molding device with a fluid connection the bottom demolder [0169] in order to cool or heat the mold bottom [0169].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hirdina to include heat transfer fluid provided by the bottom demolder as taught by Cirette with reasonable expectation of success to specifically cool the bottom of the mold [0169].

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hirdina does not teach the cooling mode occurs selectively only on some of the molds.  
Examiner notes choosing to carry out the cooling step in less than all of the molding units is a result-effective variable modifying the efficiency of the process so fewer molding units require human attention at one time and depends on the desired production of the molds (as in less than half of the molds require cooling because less than half of the molds were used in production).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the number of molds cooled at once through routine experimentation in order to perfect the result-effective variable of process efficiency, consult MPEP 2144.05 II.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of molding units cooled at once with reasonable expectation of success so that less molding units required human attention at one time depending on the desired production of the molds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748 
8/31/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712